                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

LCS CORRECTIONS SERVICES, INC.                      )
and GOTTLIEB & GOTTLIEB, P.A.,                      )
                                                    )
        Plaintiffs,                                 )
                                                    )   CASE NO. 3:18-cv-00057
vs.                                                 )
                                                    )   Judge Eli J. Richardson
DOCTOR R. CRANTS, JR.; SHIRLEY                      )
CRANTS; and LCS HOLDINGS, LLC,                      )   Magistrate Judge Barbara D. Holmes
                                                    )
        Defendants.                                 )
                                                    )

                             STIPULATED FINAL JUDGMENT

        This action came before the Court on the joint motion of the Parties to this action for

approval of their Settlement Agreement and for entry of this Stipulated Final Judgment.

        IT IS ORDERED AND ADJUDGED that the Settlement Agreement of the Parties to this

action is hereby approved, that this Stipulated Final Judgment resolves with finality the claims

asserted in Plaintiffs' Amended Complaint, and that final judgment is hereby entered in favor of

Gottlieb & Gottlieb, P.A., against Doctor R. Crants, Jr., and Shirley Crants, jointly and severally.

The Court awards Gottlieb & Gottlieb, P.A., the sum of $2,000,000, plus post-judgment interest

on the outstanding principal balance at the rate of 5% per annum from the date of the entry of this

Stipulated Final Judgment, for which sum let execution issue. The Court reserves jurisdiction

to enforce the Parties' Settlement Agreement.



                                                    ELI RICHARDSON
                                                    United States District Judge
Judgment Creditor:

Gottlieb & Gottlieb, P.A.
2475 Enterprise Road, Suite 100
Clearwater, Florida 33763-1733



      Case 3:18-cv-00057 Document 47 Filed 03/22/19 Page 1 of 1 PageID #: 244
